
	

113 S749 IS: To amend the Internal Revenue Code of 1986 to permanently extend the 15-year recovery period for qualified leasehold improvement property, qualified restaurant property, and qualified retail improvement property.
U.S. Senate
2013-04-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 749
		IN THE SENATE OF THE UNITED STATES
		
			April 17, 2013
			Mr. Casey (for himself,
			 Mr. Cornyn, Ms.
			 Stabenow, Mr. Crapo,
			 Mr. Menendez, Mr. Brown, Mr.
			 Begich, Ms. Collins,
			 Mrs. Hagan, Mr.
			 Inhofe, Ms. Klobuchar,
			 Mr. Risch, Mr.
			 Vitter, and Mr. Wicker)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to permanently
		  extend the 15-year recovery period for qualified leasehold improvement
		  property, qualified restaurant property, and qualified retail improvement
		  property.
	
	
		1.Permanent extension of
			 treatment of qualified leasehold improvement property as 15-year property for
			 purposes of depreciation deduction
			(a)In
			 generalClause (iv) of
			 section 168(e)(3)(E) of the Internal Revenue Code of 1986, as amended by
			 section 311(a) of the American Taxpayer Relief Act of 2012 (Public Law
			 112–240), is amended by striking placed in service before January 1,
			 2014.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2012.
			2.Permanent
			 extension of treatment of qualified restaurant property as 15-year property for
			 purposes of depreciation deduction
			(a)In
			 generalClause (v) of section
			 168(e)(3)(E) of the Internal Revenue Code of 1986, as amended by section 311(a)
			 of the American Taxpayer Relief Act of 2012 (Public Law 112–240), is amended by
			 striking placed in service before January 1, 2014.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2012.
			3.Permanent
			 extension of treatment of qualified retail improvement property as 15-year
			 property for purposes of depreciation deduction
			(a)In
			 generalClause (ix) of
			 section 168(e)(3)(E) of the Internal Revenue Code of 1986, as amended by
			 section 311(a) of the American Taxpayer Relief Act of 2012 (Public Law
			 112–240), is amended by striking , and before January 1,
			 2014.
			(b)Effective
			 dateThe amendment made by this section shall apply to property
			 placed in service after December 31, 2012.
			
